Citation Nr: 1103027	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected disabilities.

3.  Entitlement to service connection for chronic pathology of 
the neck, including disc disease and/or arthritis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION


The Veteran served on active duty from January 1970 to August 
1971.  He served in Vietnam from June 1970 to August 1971 and was 
awarded the Purple Heart pursuant to injuries sustained there.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the RO.  

In March 2009, the Veteran, his spouse, and his daughter 
testified at a hearing before the undersigned.  The hearing was 
held at the RO.  A transcript of that hearing is of record and 
associated with the claims folder.

In June 2009, the Board remanded the issues on appeal for further 
development of the evidence to include a VA medical examination 
and opinion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for DDD of the 
lumbar spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Veteran will be advised in the 
event that any further action is required on his part.  



FINDINGS OF FACT

1.  Fibromyalgia had its onset after the Veteran's separation 
from service, and it is not causally related to service or to a 
service-connected disability.  

2.  A neck disability is not causally related to the Veteran's 
active duty service, any incident therein, and is not 
presumptively linked thereto.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in and is not a result of 
active duty service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  A neck disability was not incurred in active duty service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2002 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The record contains the service treatment records, 
service personnel records, Social Security Administration 
records, VA clinical records, and private medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The Veteran was afforded a thorough VA medical examination in 
furtherance of his claims in January 2010.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Discussion 

Fibromyalgia

Fibromyalgia had its onset decades after the Veteran's separation 
from service.  Indeed, a November 1998 medical record reflects a 
diagnosis of severe fibromyalgia for the first time.  

A June 2008 VA progress note reflects the Veteran's arguments 
regarding the origins of his fibromyalgia.  He asserted that his 
chronic pain was due to being "blown 100 feet into the air" and 
landing on the ground while in service.  The Board notes that the 
record reflects injuries in Vietnam.  The Veteran is a Purple 
Heart recipient.

In January 2010, the Veteran underwent a VA medical examination.  
In the examination report, the examiner opined that the Veteran's 
fibromyalgia was unrelated to orthopedic injuries sustained in 
service.  According to the examiner, while the service treatment 
records did reveal orthopedic injuries, such injuries did not 
lead to fibromyalgia.  

The Veteran is certainly competent to provide evidence regarding 
the nature of his symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  Because, however, 
fibromyalgia is a complicated syndrome, opining as to its causes 
and origins requires medical training and expertise.  As such, 
the Board cannot rely on the Veteran's representations regarding 
the origins of his fibromyalgia.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).

The competent medical evidence reflects that fibromyalgia is 
unrelated to orthopedic injuries sustained in service.  There is 
no other competent medical opinion regarding the etiology of the 
Veteran's fibromyalgia.  As such, service connection for 
fibromyalgia is denied on a direct basis.  38 C.F.R. § 3.303.  

The Board observes that the Veteran is in receipt of service 
connection for multiple orthopedic conditions.  Because, however, 
the January 2010 VA examiner opined that orthopedic conditions 
did not lead to fibromyalgia, service connection for fibromyalgia 
is not warranted on a secondary basis.  38 C.F.R. § 3.310.  

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Neck 

The service treatment records reflect traumatic injuries to the 
right hip and left knee.  There were no fractures.  Rather there 
was bruising and muscle contusions.  The service treatment 
records also reflect a right knee football injury.  

An April 1984 X-ray study revealed cervical spine kyphosis at C3-
C6 as well as nerve root encroachment at various levels.  There 
was right scoliosis at C6.  

In November 1998, R.A.W., M.D. indicated that he had been the 
Veteran's physician since 1966 and that the Veteran continued to 
suffer from residuals of injuries received while in Vietnam.  Dr. 
R.A.W. stated that the Veteran complained of pain in various 
parts of the body to include the neck.  Dr. R.A.W. asserted that 
the Veteran's left knee and "other musculoskeletal conditions" 
were a direct result of the injuries sustained in service.  

November 2003 VA records reflect cervical spine degenerative 
changes, as shown in X-ray studies.  A February 2005 X-ray study 
of the cervical spine showed mild spondylosis and DDD at C5-6.  A 
January 2006 magnetic resonance imaging of the cervical spine 
revealed degenerative changes without evidence of significant 
canal or foraminal stenosis.  

During his March 2009 hearing, the Veteran testified that when 
the truck hit a land mine in Vietnam, he hurt his neck.  He 
indicated that he had experienced neck problems before leaving 
Vietnam.

Following a January 2010 VA examination, the examiner opined that 
the Veteran's cervical strain was not caused by or a result of 
the multiple contusions and hip and knee injuries listed in the 
service treatment records.  The examiner explained that the 
service treatment records did not indicate that the football and 
subsequent service injuries involved the neck. 

The Board is charged with the duty of assessing the credibility 
of the evidence before it.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence); see also 
Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) 
(recognizing the Board's inherent fact-finding ability).  Herein, 
the Board does not find credible the Veteran's assertions 
regarding a neck injury in service and/or neck pain since 
service.  The service treatment records reflect no complaints 
pertinent to the neck, and the first indication of cervical spine 
abnormalities is found in a document dated in the mid 1980's, 
many years after separation.  Indeed, the United States Court of 
Appeals for the Federal Circuit has held that a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

There being no credible evidence of a neck injury in service 
coupled with the January 2010 opinion showing no nexus between 
the current neck disability and service, service connection for a 
neck disability is denied.  38 C.F.R. § 3.303; see also Maxson, 
230 F.3d 1333.  The Board notes that service connection on a 
presumptive basis is not warranted because there is no evidence 
regarding the neck dated in the year following separation.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board is aware of Dr. 
R.A.W.'s November 1999 opinion that seems favorable herein.  The 
Board, however, cannot conclude that the "other musculoskeletal 
conditions" to which he referred encompassed the neck.  Dr. 
R.A.W. did mention neck pain.  Pain alone, however, without a 
diagnosed underlying disability does not constitute a disability 
for VA purposes.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service- connected).  He did not 
state that any specific disability of the neck was related to 
service.  As such, the Board concludes that evidence received 
from Dr. R.A.W. has no probative value with regard to the 
Veteran's claim.  

In short, the Board has weighed the evidence before it.  Clearly, 
the Veteran has a current disability of the cervical spine.  The 
Board has found the Veteran's assertions incredible and that the 
evidence received from Dr.  R.A.W. is not probative.  The only 
credible and competent evidence regarding the issue herein is 
that provided by the January 2010 VA examiner.  The VA examiner's 
opinion is unfavorable to the Veteran's claim.  It follows that 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt rule does not apply.  Alemany, supra.  


ORDER

Service connection for fibromyalgia is denied.

Service connection for a disability of the neck is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim of service connection for a low back disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In its June 2009 remand, the Board asked that a VA examination be 
scheduled and that the examiner opine regarding the etiology of 
the Veteran's low back disability.  No opinion was offered 
because the examiner found that radiologic testing of the lumbar 
spine was unremarkable.  According to the examiner, the back was 
normal with symmetric musculature with no vertebral or 
paravertebral tenderness.

X-ray evidence of lumbar abnormalities dates back to at lease 
1984.  In addition, radiologic studies performed after the 
January 2010 VA examination have revealed abnormalities.  October 
2010 studies have shown lumbar spondylosis and lumbar segmental 
dysfunction.  Because diagnostic studies have revealed findings 
pertinent to the low back, the January 2010 VA examiner must be 
asked to provide the medical opinion requested in the Board's 
June 2009 remand.  In the event that the January 2010 examiner is 
unavailable, a new VA orthopedic examination must be provided to 
answer the question regarding the etiology of the claimed low 
back disability.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate with the claims file all 
Chillicothe VA Medical Center clinical 
records dated from November 18, 2010 to the 
present.

2.  After adding any additional VA clinical 
records to the record, ask the January 2010 
VA examiner to opine regarding whether any 
low back disability is at least as likely as 
not (50 percent or greater likelihood) 
related to service.  The examination report 
must indicate that the examiner reviewed 
pertinent documents in the claims file before 
rendering the requested opinion.  A full 
rationale for all opinions and conclusions 
should be provided.  

In the event that the January 2010 VA 
examiner is unavailable, schedule a VA 
orthopedic examination.  The examiner should 
be asked to identify all lumbar spine 
abnormalities and to opine regarding whether 
any such identified abnormality is at least 
as likely as not (50 percent or greater 
likelihood) related to service.  The 
examination report must indicate that the 
examiner reviewed pertinent documents in the 
claims file in conjunction before rendering 
the requested opinion.  A full rationale for 
all opinions and conclusions should be 
provided.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


